Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the applicant recites “receive answers the various questions”.  This language is not clear and reads poorly.  The applicant is referring to “the various questions” but no “various questions” have been previously recited.  The claim recites that the user is prompted to answer questions related to variables and rooms and features, but it is not clear if this is the same as the “various questions” referred to at the last line of the claim.  This claim language does not have proper antecedent basis.  Correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a platform that are defined by a processor; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of performing a property inspection by an inspector that includes the calculation of a score that represents the habitability of the property.  
For claim 1, the abstract idea is defined by the elements of:
prompt[s] the user to start an inspection; 
receives an input to start the inspection; 
prompt the user to capture images of the outside of a rental unit; 
receive images of the outside of the rental unit; 
prompt the user to begin an indoor inspection workflow; 
receive images of a plurality of rooms and features of the rental unit; 
prompt the user to answer questions related to each of a plurality of variables and each of the plurality of rooms and features; and 
receive answers the various questions, wherein the answers include a numeric value

For claim 5 the abstract idea is defined by the elements of:

19Attorney Docket No. 127413-OOO1UTO1 receive a plurality of images and answers related to each of a plurality of variables related to a rental unit and related to different rooms or aspects; 
store the images and the answers in a database; 
generate a habitability score for each of the plurality of variables; 
generate an overall habitability score for the rental unit, based on the habitability score for each of the plurality of variables; and 
generate a report detailing the answers and scores for each of the plurality of variables for each of the rooms and aspects as well as the overall habitability score

The above limitations are reciting a process that is used to perform a property inspection along with the generation of a property inspection report.  This is reciting human activity as far as home inspectors are known to perform home inspections that contains information about a property in the form of a property inspection report.  This represents a certain method of organizing human activities.  The claim can also be viewed as essentially being an instruction and/or is a set of rules that an inspector is to follow when inspecting a rental property so that the condition of the property can be quantified with a score.  This is the act of managing personal behavior.  Before computers, human beings would use pen and paper to document home inspections so there is a human analog to what is claimed.  A person can receive images and answers as claimed and can mentally generate a habitability score and can generate a report using pen and paper.  This can also be viewed as a risk mitigation method that is minimizing the risk to a renter or to an insurance company, as was stated in the specification in paragraph 015 (“Property history and condition scores can be used to evaluate the risk associated with a particular property, including use in underwriting and rating insurance policies, property financing, property warranties or state/municipal code compliance).  This defines an abstract idea per the PEG.
The additional elements of the claim amount to the use of a hardware processor and software modules and the presentation of a user interface.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a hardware processor, software modules and a user interface.  The processor and software modules are being merely used as a tool to execute the abstract idea and does not provide for integration, see MPEP 2106.05(f). The user interface is broadly claimed and is something that is inherent to all computers in the sense that computers are required to have some sort of user interface that allows for data entry and data display.  The claim is simply instructing one to practice the abstract idea by using a generically recited computing device that has an interface to perform the steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer and is akin to reciting “apply it”.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device to perform the steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  
For claim 2, the transmitting of the images and answers to a platform is considered to be an additional element that is directed to a data transmission.  At the 2nd prong the examiner finds that the claimed transmission to a platform is an insignificant extra solution activity that does not render the claim eligible, see MPEP 2106.05(g).  This is an inherent data output step that is required for a user to be able to view the results of the rental inspection, etc..  This is a post solution activity that does not represent a meaningful limit on the claim scope.  Additionally, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016),and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  The claimed transmitting step does not provide for integration at the 2nd prong and when that limitation is reassessed at step 2B for its well understood nature it is noted that the courts have already addressed the fact that mere transmission of data in a generic manner is well understood, routine, and conventional.  This satisfies Berkheimer evidence for step 2B.
For claim 3, reciting that the answers are binary answers is a further embellishment of the same abstract idea that was set forth for claim 1.  The answers are part of the abstract idea.  Nothing additional is claimed for consideration other than more about the abstract idea.
For claim 4, the receiving of a report that details the answers, a score related to the answers, and a habitability score and displaying the report to the user is considered to be part of the abstract idea. Absent the recitation to using software modules and using the interface to display the report, the report itself and display of the report can be done with pen and paper as was done prior to the invention of computers.  The additional element of using the software modules and the interface is nothing more than a link to computer implementation and does not provide for integration into a practical application or significantly more at step 2B.
For claim 6, the communication of the report to a user is part of the abstract idea of the claims.  The claimed “user system” is broadly reciting a computer, and is taken as another link to generic computer implementation that does not provide integration or significantly more.
For claim 7, thresholding and weighting the answers is considered to be part of the abstract idea and is part of the scoring methodology that is itself part of the abstract idea.  No additional element is claimed for consideration other than a further defining of the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7	is/are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore et al. (20030040934) in view of Bailey et al. (20080255862).
For claims 1, 3, Skidmore discloses a system and method for managing a property inspection, see paragraph 008 for an overall disclosure to the system of Skidmore that is relevant to the claims.  Skidmore teaches in paragraph 002 that it is important to have a property inspection performed so that an opinion can be formulated that is based on objective criteria that is applied to features and amenities to a given property.  With respect to the claim reciting that the inspection is for a rental unit, the term “rental” is non-functional descriptive material that does not define anything to the unit itself that is being inspected.  Nothing in the claim breathes life and breath into the fact that the unit is for rent.  Merely describing the unit as being a rental unit, where the unit can be a house or an apartment or a condominium, does not define over an inspection performed on a house of a condo that is not for rent but that could be in the future.  The rental unit can be the same as the examples disclosed by Skidmore such as a house, which satisfies what is claimed unit.   The claimed step of prompting a user to start an inspection is satisfied by Skidmore teaching that a property inspection is requested, see paragraph 022 where a customer requests a home inspection and information is transmitted to a home inspector.  That itself is a prompt to start an inspection process.  Additionally, in paragraph 008 it is disclosed that the system is “prompting the home inspector to perform inspection steps, prompting the home inspector to record observations made according to performing the inspection steps”.  This is considered to satisfy the claimed prompting of the user to start an inspection and receiving an input to start the inspection.  The claimed prompting of the user to take images of the outside of the unit is disclosed in paragraph 020, where Skidmore teaches that photographs and images are included in the information that is collected during the inspection process (visual images or photographs of the target home inspected).    Paragraph 020 teaches that the inspection process includes exterior inspection items such as siding, shutters, decks, etc..  When the use is prompted to take images during the inspection, the images are received as claimed because they are taken and used as part of the report (the home inspection report, see paragraphs 009, 021, 022).  The claimed prompting the user to start an interior inspection workflow and receiving images of the rooms and features is satisfied by Skidmore teaching in paragraph 020 that interior items are being inspected such as “information concerning the rooms within the house, the floors and walls, any alarms, the ceiling, and any stairs and doors”.  Also disclosed is that items such as appliances are inspected.  The teaching of taking the images of the property being inspected flows to all of the part of the inspection process.  The photographs of Skidmore are not limited to any particular feature or structure, but is a teaching that applies to all of the items being inspected.  
With respect to the claimed prompting of the user to answer questions in claim 1, this is not taught by Skidmore.  While Skidmore teaches using prompts to walk a user through an inspection process, the use of questions is not expressly taught.  
Also for claim 1, not taught by Skidmore is that the answers include a numeric value.
Bailey teaches an asset scoring system that can be used to score a property based on a property inspection being performed.  As part of the process of inspecting a property, Bailey teaches that a series of questions are asked of the inspector and responses (answers) to the questions is received.  See paragraph 047.  In paragraph 059 it is disclosed that some of the questions can be yes or no types of questions (binary answers, claim 3) such as “are there a significant spots or areas of dead grass due to suspected pet urine?” or “are there areas of pedestrian traffic wear?”.   Bailey is teaching that is it known to ask questions of a home inspector during an inspection process so that information about the property can be obtained that relates to specific issues and factors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Skidmore with the ability to pose specific questions to the home inspector during the inspection as taught by Bailey, so that specific questions about the property can be answered by the inspector.  Skidmore teaches that the use is prompted to provide information during the inspection process, and further providing the ability to ask questions during the inspection would have been obvious to one of ordinary skill in the art.  
With respect to having the answer include a numeric value, while not disclosed by Skidmore, this reads on simply asking the inspector for how many AC units the property has, or by further asking how many bare spots there are in the grass, or how many pedestrian areas have pedestrian wear etc..  Bailey teaches in paragraph 069 that the inspector may be entering information such as square feet or cubic feet, which is a numeric value.  One of ordinary skill in the art that is asking questions to a user during a home inspection would find it obvious to ask questions that would require a numerical value as an answer so that the numbers of items or issues can be ascertained.  As stated above, this can be as simple as asking how large the lot is in square feet, or how many AC units the property has, or how many bathrooms, etc..  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Skidmore with the further ability to ask questions that solicit a numerical value as an answer so that information about square feet or cubic feet and/or the numbers of issues of concern, can be answered during the inspection process.  
For claim 2, Skidmore teaches that the images and answers (the property inspection information in the form of a report) is sent to the system, see paragraph 069.  This involves a data transmission to the system from the inspector device.  This satisfies what is claimed.
For claim 4, not disclosed by Skidmore is that the report includes a score for the answers and an overall score for the unit that is to be displayed to the user.  Bailey teaches that the inspection process is used to rank and rate the property by using a scoring system.  See paragraphs 001, 046, 048-049.  Bailey teaches that individual inspection items receive individual scores that are weighted and used to generate an overall score.  Paragraph 049 specifically addresses the point value of each system for the inspection being used to provide an overall numeric score for the property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Skidmore with the ability to also use the property scoring system of Bailey so that an overall score can be used to numerically represent the condition of the property.  This satisfies the claimed score as being an “overall habitability” score.  Bailey teaches an example of well known scoring systems that use a weighted summation to arrive at an overall score.  This would have been obvious to provide to Skidmore because it yields the predicable result of being able to represent the condition of the property with a numerical score that uses weights to give certain criteria more importance to the overall score than other criteria.  Using a weighted summation to arrive at an overall score in the system of Skidmore, as is taught by Bailey, would have been obvious to one of ordinary skill in the art.
For claims 5-7, Skidmore discloses a system and method for managing a property inspection, see paragraph 008 for an overall disclosure to the system of Skidmore that is relevant to the claims.  Skidmore teaches in paragraph 002 that it is important to have a property inspection performed so that an opinion can be formulated that is based on objective criteria that is applied to features and amenities to a given property.  With respect to the claim reciting that the inspection is for a rental unit, the term “rental” is non-functional descriptive material that does not define anything to the unit itself that is being inspected.  Nothing in the claim breathes life and breath into the fact that the unit is for rent.  Merely describing the unit as being a rental unit, where the unit can be a house or an apartment or a condominium, does not define over an inspection performed on a house of a condo that is not for rent but that could be in the future.  The rental unit can be the same as the examples disclosed by Skidmore such as a house, which satisfies what is claimed unit.   Skidmore teaching that a property inspection is requested, see paragraph 022 where a customer requests a home inspection and information is transmitted to a home inspector.  In paragraph 008 it is disclosed that the system is “prompting the home inspector to perform inspection steps, prompting the home inspector to record observations made according to performing the inspection steps”.  The claimed receiving of images is disclosed in paragraph 020, where Skidmore teaches that photographs and images are included in the information that is collected during the inspection process (visual images or photographs of the target home inspected).    When the use is prompted to take images during the inspection, the images are received as claimed because they are taken and used as part of the report (the home inspection report, see paragraphs 009, 021, 022).  The reported is communicated to one or more users as claimed.  Skidmore teaches in paragraph 020 that interior items are being inspected such as “information concerning the rooms within the house, the floors and walls, any alarms, the ceiling, and any stairs and doors”.  Also disclosed is that items such as appliances are inspected.  The teaching of taking the images of the property being inspected flows to all of the part of the inspection process.  The photographs of Skidmore are not limited to any particular feature or structure, but is a teaching that applies to all of the items being inspected.  
Not taught by Skidmore is that that answers are received related to variables for the unit that relate to rooms or aspects.  This has been treated as being the asking of questions during the inspection to solicit answers from the inspector.
Also not taught by Skidmore is that a habitability score for the variables is determined, and that an overall score is generated.
Bailey teaches an asset scoring system that can be used to score a property based on a property inspection being performed.  As part of the process of inspecting a property, Bailey teaches that a series of questions are asked of the inspector and responses (answers) to the questions is received.  See paragraph 047.  In paragraph 059 it is disclosed that some of the questions can be yes or no types of questions (binary answers, claim 3) such as “are there a significant spots or areas of dead grass due to suspected pet urine?” or “are there areas of pedestrian traffic wear?”.   Bailey is teaching that is it known to ask questions of a home inspector during an inspection process so that information about the property can be obtained that relates to specific issues and factors. 
Bailey teaches that the inspection process is used to rank and rate the property by using a scoring system.  See paragraphs 001, 046, 048-049, 061.  Bailey teaches that individual inspection items receive individual scores that are thresholded, weighted, and used to generate an overall score.  Paragraph 049 specifically addresses the point value of each system for the inspection being used to provide an overall numeric score for the property.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Skidmore with the ability to pose specific questions to the home inspector during the inspection as taught by Bailey, so that specific questions about the property can be answered by the inspector.  Skidmore teaches that the use is prompted to provide information during the inspection process, and further providing the ability to ask questions during the inspection would have been obvious to one of ordinary skill in the art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Skidmore with the ability to also use the property scoring system of Bailey so that an overall score can be used to numerically represent the condition of the property.  This satisfies the claimed score as being an “overall habitability” score.  Bailey teaches an example of well-known scoring systems that use a weighted summation to arrive at an overall score.  This would have been obvious to provide to Skidmore because it yields the predicable result of being able to represent the condition of the property with a numerical score that uses weights to give certain criteria more importance to the overall score than other criteria.  Using a weighted summation to arrive at an overall score in the system of Skidmore, as is taught by Bailey, would have been obvious to one of ordinary skill in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Gaita (20170337597) teaches a system and method for inspecting and raking rental properties, see paragraph 002.  This is relevant to the disclosed invention of the specification.  
	Howe et al. (20160055602) discloses an inspection system that uses questions and answers as part of the inspection process, see paragraph 056.
	Obaji et al. (20200076871) discloses an inspection process that uses a checklist with questions, and teaches the taking of photos and video during the inspection.
	Randolph (20180025451) discloses a property inspection system that allows for the taking of photos during the inspection.
	Suyeyasu et al. (20130226546) discloses an inspection process for inspecting a building that uses questions and answers to the questions to score a property, see paragraph 011.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687